DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed March 13, 2021, have been entered.  Claims 1 and 6 have been amended. Claims 1-13 are currently pending on the application.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Rohr (U.S. Publication No. 2017/0055715) is cited as being of interest for disclosing a connecting structure of a bed frame 104 and 102 (Figure 5 and 6), the bed frame comprising a frame 104 and 102, the frame 104 and 102 comprising two lateral rods 104 and two longitudinal rods 102 connected to the lateral rods 104, respective two sides of the lateral rods 104, or the longitudinal rods 102 being provided with mounting troughs 124 that are indentations in planar inner side surfaces of the lateral rods  or the longitudinal rod 102 (where the rail cutouts 124 of Rohr can be reasonably interpreted as indentations, and see paragraph 0041, where the mounting troughs 124 can be located on either rods 102 or 104), respective two end portions of the lateral rods 104 or the longitudinal rods being adapted for axial insertion into the mounting troughs in a direction orthogonal to each planar inner side surface (see Figure 6, where the lateral rod 104 is being inserted axially into the mounting trough 124, as indicated by the arrows in the figure), the outer side surface and the planar inner side surface of each lateral rod or 
Rohr does not disclose bed legs connected under the frame, and an outer side surface of each of the mounting troughs being provided with at least one mounting hole.
Dwyer (U.S. Patent No. 7,690,058) is cited as being of interest for teaching bed legs 10 connected under the frame TR1, TR2, LR1, LR2 (Figure 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rohr with bed legs connected under the frame as taught by Dwyer in order to raise the bed frame above the floor and adjust the height of the bed frame (Abstract).
Furthermore, Coburn (U.S. Patent No. 608,545) is cited as being of interest for teaching an outer side surface of each of the mounting connection being provided with at least one mounting hole (see annotated Figure 2 below).

    PNG
    media_image1.png
    430
    495
    media_image1.png
    Greyscale

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Gavela Vazquez (U.S. Publication No. 2005/0039258) is cited as being of interest for teaching wherein a mounting trough is adapted to surround all sides of each end of each lateral bar (see annotated Figures 8a-8c below)

    PNG
    media_image2.png
    604
    552
    media_image2.png
    Greyscale

However, the device of Gavela Vasquez is provided as a separate bracket, as opposed to an indentation which surrounds all sides of the end portion of the lateral or longitudinal rods. Additionally, the embodiment of Figure 1 of Rohr is additionally cited as being of interest for teaching wherein a mounting trough (defined by the interior of the bracket 106) is adapted to surround all sides of each end of each lateral bar 102, where the mounting trough is provided as a separate bracket in a similar manner as Gavela Vasquez.  There is no disclosure, teaching, or suggestion in the prior art of record, either alone or in combination, that would result in the structure of each mounting trough is adapted to surround all sides of each end of each lateral bar, where the mounting troughs are indentations in planar inner side surfaces of the lateral rods or the longitudinal rods. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Potterschmidt (U.S. Patent No. 4,745,644)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673